Citation Nr: 1709747	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  14-36 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence had been submitted in order to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence had been submitted in order to reopen a claim of entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a letter dated in November 2014, the Veteran requested a Board videoconference hearing.  To date, the Veteran has not been afforded a Board videoconference hearing and there is no evidence the Veteran has withdrawn his request.  The Veteran's representative recently requested that this appeal be remanded to allow for the scheduling of this hearing.  Because the RO schedules videoconference hearings, a remand of this matter to the RO is warranted to schedule the Veteran for a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

At the earliest available opportunity, the RO should schedule the Veteran for a Board videoconference hearing at the appropriate RO before a Veterans Law Judge in Washington, DC.  The RO should notify the Veteran and his appointed representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




